Citation Nr: 1754685	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-19 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a higher rate of VA nonservice-connected pension benefits.

(The issues of entitlement to service connection for diabetes mellitus, a psychiatric disability, and a headache disability, entitlement to an increased rating for sarcoidosis with restrictive lung disease, and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability are the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to February 1978.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO in St. Paul, Minnesota currently has jurisdiction over the Veteran's pension claim.

In May 2017, the Board remanded this matter for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).

The issues of entitlement to service connection for diabetes mellitus, a psychiatric disability, and a headache disability, entitlement to an increased rating for sarcoidosis with restrictive lung disease, and entitlement to a TDIU are being addressed in a separate Board decision because these matters arise out of two or more agencies of original jurisdiction (AOJs).  Although as a general matter, "[a]ll issues over which the Board has jurisdiction in an individual case will be addressed in a single document that disposes of issues ripe for disposition and remands any issues requiring development or other appropriate action by the agency of original jurisdiction," there is an exception for "matters arising out of two or more agencies of original jurisdiction."  BVA Directive 8430, sections 14(a),(c)(1) (Transmittal Sheet, May 17, 1999).


FINDINGS OF FACT

1.  From February 1, 2009 through approximately September 30, 2010, the Veteran's countable annual income was at least $4,044.

2.  Since approximately October 1, 2010, the Veteran's countable annual income has been at least $8,772.
3.  Since November 1, 2010, the Veteran has been in receipt of VA compensation benefits that are greater than any potential nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for a higher rate of VA nonservice-connected pension benefits are not met.  38 U.S.C. §§ 1503, 1521 (2012); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.21, 3.23, 3.271, 3.272 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Veteran was notified of the basis for the denial of his claim, was notified of the applicable laws and regulations pertaining to computation of nonservice-connected pension benefits in a March 2016 statement of the case, and has been afforded the opportunity to present evidence and argument with respect to the issue on appeal.  

In its May 2017 remand, the Board instructed the agency of original jurisdiction (AOJ) to ask the Veteran to report his income and medical expenses for each pertinent annualization period during the claim period.  The AOJ subsequently asked the Veteran for this information by way of a May 2017 letter and informed him that if additional information was not received within 30 days, his claim would be decided based upon the evidence of record.  The Veteran did not provide any of the income or expense information requested in the May 2017 letter.  Rather, he reported in a response to an August 2017 supplemental statement of the case that VA staff and the staff of his representative had accused him of being a threat to others and that he was unable to submit the requested information without the assistance of someone who he could trust.  While the Board is sympathetic to the Veteran, it does not appear that his concerns regarding accusations of being a threat relate to his ability to provide the requested information.  Moreover, a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claim and the duty to assist is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Hence, with respect to the claim for a higher rate of nonservice-connected pension benefits, the AOJ substantially complied with the Board's May 2017 remand instructions and VA has not further duty to attempt to obtain any additional income or expense information.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board finds that the actions of the AOJ and the Board, as noted above, are sufficient to satisfy any fundamental due process owed the Veteran.  Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II. Analysis

Improved nonservice-connected pension is a benefit available to a veteran of a period of war who meets statutorily-defined service if: (1) the veteran is permanently and totally disabled, provided his condition was not the result of willful misconduct, (2) the veteran is a patient in a nursing home receiving skilled nursing, or (3) the veteran is receiving Social Security disability benefits; and the veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  

A veteran who meets these requirements will be paid the maximum rate of pension, reduced by the amount of countable income.  38 U.S.C. § 1521; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C. § 1503; 38 C.F.R. § 3.271.  Exclusions from income include medical expenses in excess of five percent of the maximum income rate allowable for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272 (g)(1)(iii).  

As pertinent to this case, the initial annualization period extends from the date of the pension entitlement (January 30, 2009 in this case) through the end of the month that is 12 months from the month which entitlement arose (January 31, 2010).  After the initial year, income counting periods for irregular income and medical expenses coincide with the calendar year.  Income is reported on a calendar-year basis.  VA Adjudication Procedures Manual, M21-1, Part V, Subpart I, Chapter 3, Section A.3.c (July 7, 2017).

The rates of pension benefits (MAPR) are published in tabular form in appendix B of the Veterans Benefits Administration Manual M21-1 (M21-1) and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.

The MAPRs for a veteran with no dependents for the period since January 30, 2009 are as follows: $11,830, effective from December 1, 2008 through November 30, 2012; $12,465, effective from December 1, 2012 through November 30, 2012; $12,652, effective from December 1, 2013 through November 30, 2014; $12,868, effective from December 1, 2014 through November 30, 2016; and $12,907, effective from December 1, 2016.  See 38 C.F.R. § 3.23 (a)(1); M21-1, Part I, Appendix B, Section A.  Five percent of these MAPRs are $592, $623, $633, $643, and $645, respectively.

In this case, the Veteran was awarded nonservice-connected pension benefits on the basis of being permanently and totally disabled, effective from October 21, 2009, by way of a January 2010 rating decision.  In October 2014, the Board granted an effective date of January 30, 2009 for the award of nonservice-connected pension. The Board's decision was implemented in an April 2015 decision and the Veteran was notified of his monthly entitlement amounts in a June 2015 letter.  

Specifically, the June 2015 letter indicates that he was awarded $648 of monthly pension benefits from February 1, 2009 through October 31, 2010.  His benefits were then changed to service-connected compensation benefits, effective from November 1, 2010, because he was entitled to a higher rate of compensation benefits than his pension rate.  As reflected in letters dated in January and June 2015, January 2016, and January 2017, the Veteran's monthly compensation rates (rounded up to the nearest dollar) since November 1, 2010 are as follows: $376, effective from November 1, 2010 through November 30, 2011; $389, effective from December 1, 2011 through November 30, 2012; $395, effective from December 1, 2012 through November 30, 2013; $401, effective from December 1, 2013 through November 30, 2014; $408, effective from December 1, 2014 through November 30, 2016; and $409, effective from December 1, 2016.  

The Veteran contends that he is entitled to a higher rate of nonservice-connected pension benefits since January 30, 2009.  He reported on an October 2009 "Income-Net Worth and Employment Statement" (VA Form 21-527) that he was in receipt of monthly federal civil service retirement benefits in the amount of $337 and monthly military retirement benefits in the amount of $376.  The Board points out that the RO only considered the Veteran's federal civil service retirement benefits in determining his income and did not reference his reported military retirement benefits.  The Board will similarly only consider the Veteran's federal civil service retirement benefits for purposes of this decision, because even when discounting any possible military retirement benefits, a higher rate of nonservice-connected pension benefits is not warranted at any time during the claim period.  Hence, the Veteran's annual income from federal civil service retirement benefits at the time of the October 2009 VA Form 21-527 was $4,044.

In January 2010, the AOJ contacted the Veteran by telephone (see a January 2010 "Report of General Information" form (VA Form 21-0820)).  The Veteran confirmed that he was not in receipt of any income other than his VA benefits and his civil service retirement benefits.

The Veteran reported on a December 2010 "Improved Pension Eligibility Verification Report" (VA Form 21-0516) that his only monthly income consisted of civil service benefits in the amount of $731.  He did not report any medical expenses on the VA Form 21-0516 or on a December 2010 "Medical Expense Report" (VA Form 21-8416).  The AOJ again contacted the Veteran by telephone in January 2011 to discuss the change in his reported civil service income (see a January 2011 VA Form 21-0820).  He explained that he had reduced the amount of life insurance benefits that were deducted from his civil service benefits in October 2010 and that his monthly benefits therefore increased to $731.  Therefore, his yearly income beginning in October 2010 was $8,772.

A "Financial Status Report" form (VA Form 5655) and a VA Form 21-8516, both dated in February 2011, reflect that the Veteran reported that his "monthly gross salary" was $1,821 and that his "total monthly net income" was $1,101 (i.e., an annual income of $13,212).  He did not report any medical expenses.

The Veteran reported on his May 2016 substantive appeal (VA Form 9) that he paid insurance premiums in excess of $5,000 per year.  He did not otherwise indicate the amount of insurance premiums or other medical expenses that he paid or the specific period(s) during which he made such payments.

In sum, the Veteran has reported an annual income of $4,044 through October 2010 and $8,772 beginning in October 2010.  His February 2011 VA Form 5655 reflects an annual income of $13,212.  The Veteran has not reported, and the evidence does not otherwise reflect, any further income information.  Moreover, the Veteran reported on numerous occasions since 2009 that he did not have any medical expenses.  Although he reported generally on his May 2016 VA Form 9 that he paid insurance premiums in excess of $5,000 per year, he has not otherwise provided any specific information as to the amount of any medical expenses paid (to include insurance premiums) or the specific time periods during which any such payments were made, despite the opportunity to do so pursuant to the Board's May 2017 remand and the May 2017 letter from the AOJ.  Hence, he has not provided sufficient information for the Board to consider any medical expenses.  Moreover, he has not reported any other allowable income exclusions.  See 38 C.F.R. § 3.272.  

Therefore, for the purposes of this decision, the Board will consider the Veteran's annual income to be $4,044 for the entirety of the 2009 and 2010 annualization periods.  As for the remainder of the annualization periods from 2011 through 2017, the Board will apply the lower reported annual income of $8,772.  In light of this income, the Veteran's annual pension rate for the period prior to November 1, 2010 is $7,786 (the difference between the $11,830 MAPR for this period and his $4,044 annual income).  This equates to a monthly entitlement of approximately $648, which is the amount of pension that the Veteran has already been awarded during this period.  Therefore, he is not entitled to a higher rate of pension prior to November 1, 2010.

As for the remainder of the claim period since November 1, 2010 when the $8,772 annual income is for application, the Veteran's annual and monthly pension rates are as follows: $3,058 annual ($255 monthly) for the 2011 and 2012 annualization periods (the difference between the $11,830 MAPR for this period and his $8,772 annual income); $3,693 annual ($308 monthly) for the 2013 annualization period (the difference between the $12,465 MAPR for this period and his $8,772 annual income); $3,880 annual ($323 monthly) for the 2014 annualization period (the difference between the $12,652 MAPR for this period and his $8,772 annual income); $4,096 annual ($341 monthly) for the 2015 and 2016 annualization periods (the difference between the $12,868 MAPR for this period and his $8,772 annual income); and $4,135 annual ($345 monthly) for the 2017 annualization period (the difference between the $12,907 MAPR for this period and his $8,772 annual income).  These monthly pension rates are lower than the monthly compensation rates that the Veteran has already been awarded during the period since November 1, 2010.  Hence, he is not entitled to any higher pension rate during this period.

For the foregoing reasons, the preponderance of the evidence is against entitlement to a higher rate of VA nonservice-connected pension benefits at any time during the claim period.  The benefit-of-the-doubt doctrine is therefore not for application in this instance and the appeal must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to a higher rate of VA nonservice-connected pension benefits is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


